Order filed March 4, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-01069-CV
                                  ____________

    TERRANCE MANN, EVELYN MANN AND MICHAEL HOOPER,
                         Appellants

                                       V.

  KENDALL HOME BUILDERS CONSTRUCTION PARTNERS I LTD,
                         Appellee


                   On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-47169


                                  ORDER

      This is an appeal from an order signed October 28, 2013, granting appellee’s
motion for Rule 13 sanctions. The clerk’s record was filed January 14, 2014. Our
review has determined that a relevant item has been omitted from the clerk's
record. See Tex. R. App. P. 34.5(c). The record does not contain a final judgment,
specifically the order dismissing the case for want of prosecution signed on or
about September 23, 2013.

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before March 24, 2014, containing the order dismissing the case for
want of prosecution signed on or about September 23, 2013.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM




                                            2